DETAILED ACTION
Response to Amendment
Claims 1-9 and 12-15 are pending. Claims 1-9 are amended directly or by dependency on an amended claim. Claims 10-11 are canceled. Claims 12-15 are new.
Response to Arguments
Applicant’s arguments, see page 6, filed 27 December, 2021 with respect to the objections to claims 1, 2, 7 and 9 along with accompanying amendments received on the same date have been fully considered and are persuasive.  The claim objections to claims 1, 2, 7 and 9 have been withdrawn. 
Applicant’s arguments, see page 6, filed 27 December, 2021 with respect to the objections to claims 10 and 11, and the 35 USC 112f/6th rejections, and the 35 USC 103 rejections of claims 10 and 11, along with accompanying amendments to cancel these claims received on the same date, have been fully considered and are persuasive.  The claim objections and rejections are now moot. 
Applicant’s arguments, see page 6, filed 27 December, 2021 with respect to the 35 USC 103 rejections of claims 1-9 along with accompanying amendments received on the same date have been fully considered and are persuasive.  In particular, the cited prior art does not disclose the new limitations that have been incorporated into the claims. The 35 USC 103 rejections of claims 1-9 have been withdrawn. 
Allowable Subject Matter
Claims 1-9 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, the prior art cited previously does not disclose, teach, or fairly suggest the subject matter of the independent claim as amended. The following art is cited as relevant, but not sufficient to 

“Student Behavior Recognition From Heterogeneous View Perception in Class Based on 3-D Multiscale Residual Dense Network for the Analysis of Case Teaching” 2021 [does not predate]: The study of student behavior analysis in class plays a key role in teaching and educational reforms that can help the university to find an effective way to improve students’ learning efficiency and innovation ability. It is also one of the effective ways to cultivate innovative talents. The traditional behavior recognition methods have many disadvantages, such as poor robustness and low efficiency. From a heterogeneous view perception point of view, it introduces the students’ behavior recognition. Therefore, we propose a 3-D multiscale residual dense network from heterogeneous view perception for analysis of student behavior recognition in class. First, the proposed method adopts
3-D multiscale residual dense blocks as the basic module of the network, and the module extracts the hierarchical features of students’ behavior through the densely connected convolutional layer. Second, the local dense feature of student behavior is to learn adaptively. Third, the residual connection module is used to improve the training efficiency. Finally, experimental results show that the proposed algorithm has good robustness and transfer learning ability compared with the state-of-the-art behavior recognition algorithms, and it can effectively handle multiple video behavior recognition tasks. C3D based on 3-D convolution construction is widely used in the field of video behavior recognition. Features extracted by C3D also have strong recognition ability in other tasks, such as behavior recognition, timing behavior detection, gesture recognition, etc. (He et al., 2017). Compared with C3D, improved 3-D convolutional networks based on ResNet and DenseNet architectures, such as 3D-ResNet and 

US 20190266490 A1: An encoder stored on a computer-readable storage medium, wherein the encoder is manufactured by a process comprising: accessing a machine-learned model including: an encoder portion coupled to receive an input image and generate a tensor for the input image, and a decoder portion coupled to receive the tensor and generate a reconstructed image for the input image; repeatedly performing, for each training image in a set of training images: applying the encoder portion of the machine-learned model to the training image to generate an estimated tensor for the training image, selecting a truncation location for the estimated tensor, truncating the estimated tensor for the training image by removing information from the estimated tensor placed after the selected truncation location, applying the decoder portion of the machine-learned model to the truncated tensor to generate a reconstructed image for the training image, determining one or more error terms from a loss function that indicates a difference between the training image and the reconstructed image, and updating a set of parameters for the encoder portion and the decoder portion of the 


US 20170262735 A1: 
    PNG
    media_image1.png
    354
    270
    media_image1.png
    Greyscale


US 20210019630 A1 [does not predate]: “To simplify the explanation, only convolutional layers and fully connected layers of CNNs can be considered, and dimension difference can be omitted in the expression. Usually, for the convolutional layers, W.sub.l is a four dimensional (4D) tensor and X.sub.l is a three dimensional (3D) tensor. For the fully connected layers, W.sub.l is a two dimensional (2D) matrix and X.sub.l is either a 2D matrix (obtained by reshaping a 3D tensor) or a one dimensional (1D) vector. In certain examples, DNN model M is 

US 20190197236 A1: The present embodiments include fewer false alarms and more true detections of abnormal behavior than other types of anomaly detection. The decoder then uses the N-dimensional vector to reconstruct a time-series of sensor measurements. The autoencoder model is then trained using backpropagation with the objective to reconstruct the input, using a loss function that reflects the difference between the input sensor measurements and the reconstructed sensor measurements.

US 9792492 B2: For example, in the NN 56 illustrated in FIG. 3, the image 14 (and similarly each training image) is a 3D tensor (suppose that it includes about 10,000 pixels in each of the 

US 20170017857 A1: The present system employs, as the very first layer, a 3D convolution. Such convolutions are natural in video processing and have been used for video action recognition. See, e.g., ii et al. [“3d convolutional neural networks for human action recognition.” The input is a 3D tensor of size 50 by 50 by 20 capturing a fixed ROI taken across 20 (non-consecutive) frames and resized to 50 by 50 pixels. This is denoted by 1@50×50×20, since there is utilized a single channel gray image.

“A Tensor Based Data Model for Polystore” 2018 [does not predate]:

    PNG
    media_image2.png
    201
    335
    media_image2.png
    Greyscale


“Spatial-Temporal Graph ODE Networks for Traffic Flow Forecasting” 2021 [does not predate]: Figure 3(a) shows the overall framework of our proposed model, i.e. Spatial-Temporal Graph ODE. It mainly consists of three components, two Spatial-Temporal Graph ODE (STGODE) layers 𝑙 ∈ R𝑁×𝑇×𝐹 is a spatial-temporal tensor representing nodes’ hidden embedding of the 𝑙-th layer.

“Hybrid Deep Model for Human Behavior Understanding on Industrial Internet of Video of Things” 2021 [does not predate]: The tensor-train layer is compatible with the existing training mechanism for neural networks, for that all derivatives needed by the back-propagation mechanism can be implemented using the properties of the tensor format.

    PNG
    media_image3.png
    454
    427
    media_image3.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661